296 F.2d 359
111 U.S.App.D.C. 237
DISTRICT OF COLUMBIA, Petitioner,v.PARKWAY MOTOR COMPANY, Respondent.
No. 16117.
United States Court of Appeals District of Columbia Circuit.
Argued May 19, 1961.Decided June 1, 1961.

On Petition for Review of a Decision of the District of Columbia Tax Court; Jo V. Morgan, Judge.
Mr. Robert E. McCally, Asst. Corp., Counsel for the District of Columbia, with whom Mr. Chester H. Gray, Corp. Counsel, Mr. Milton D. Korman, Principal Asst. Corp. Counsel, and Mr. Henry E. Wixon, Asst. Corp. Counsel, were on the brief, for petitioner.
Mr. H. Clay Espey, Washington, D.C., for respondent.
Before PRETTYMAN, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
This is an appeal from the District of Columbia Tax Court in a tangible personal property tax case.  We find no error.


2
Affirmed.